DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-12 and 17-19 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-2, 7-12 and 17-19 are stated below.
Regarding independent Claims 1 and 10, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “access the distributed ledger through at least one virtual node of the plurality of virtual nodes; provide a protected environment in which the at least one virtual node runs, wherein the protected environment includes a predefined protected memory area which can only be accessed by the at least one virtual node; receive from a central authority a unique identifier for each of the plurality of virtual nodes; and randomly migrate all virtual nodes of the plurality of virtual nodes from the device to randomly selected other devices, wherein the random migration is independent of the performance of the virtual nodes” in combination with all the elements of the claims respectively. 
The dependent claims 2, 7-9, 11-12 and 17-19 are allowable due to its dependence on independent claims 1 and 10 respectively.

The closest prior art made of record are:
Brady et al. US2018/0137306 teaches method and system for operating a software container, the software container including a blockchain subsystem and a blockchain ledger, generating a blockchain entry by executing a hashing function on a current state of the software container and a last entry in the blockchain ledger, updating the blockchain ledger with the generated blockchain entry, and transmitting the generated blockchain entry to one or more connected software containers. 

Banerjee et al. US2018/0046581 teaches method and system for determining performance of workloads of virtual machines (VMs) running on a VM host in a cluster.  A hypervisor induces page-faults by varying a memory limit associated with a VM.  Page-fault latencies are measured at each of the varying memory limits.  A performance loss occurring at each page-fault latency is measured and converted to a performance score.  A page-fault translation table is constructed based on the page-fault latencies and assigned performance scores.  When a page-fault occurs during execution of a workload on a VM host in the cluster, a cluster manager maps the page-fault latency associated with the page-fault to a performance score in the page-fault translation table.  The cluster manager computes a current workload performance or VM performance based on the page-fault latency and the performance score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY TSANG/
Primary Examiner, Art Unit 2495